Citation Nr: 0207519	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  97-33 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include, post-traumatic stress 
disorder (PTSD), dysthymic disorder, major depression and 
anxiety disorder.  

2.  Entitlement to service connection for a personality 
disorder.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for cluster headaches.

5.  Entitlement to service connection for memory loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to July 
1989 and from July 1991 to November 1991.  The records do not 
indicate that he is in receipt of decorations, awards or 
other indicia of combat.  His medals and awards include an 
Army Service Ribbon, National Defense Service medal, Good 
Conduct Medal, 2 Army Achievement Medals, Southwest Asia 
Service Medal with 1 Bronze Service Star, and Sharpshooter 
Marksmanship Badge with M-16 rifle bar.  His military 
occupation specialty (MOS) is listed as medical supply 
specialist. 

This case comes before the Board of Veterans Appeal (Board) 
on appeal from rating decisions of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).  

These matters have previously been before the Board.  In June 
1999, the issues were remanded for further development, to 
include issuance of a statement of the case on the issues of 
entitlement to service connection for bilateral hearing loss, 
cluster headaches, and memory loss.  In January 2000, the RO 
issued a statement of the case pertaining to those issues.  

In September 2000, the Board denied service connection for 
PTSD and remanded the issues of entitlement to service 
connection for bilateral hearing loss, cluster headaches, and 
memory loss.  

The Secretary and the veteran (the parties) filed a joint 
motion for remand.  The parties concurred that as a result of 
the enactment of VCAA, the veteran's claim of entitlement to 
service connection must be remanded for further development, 
citing to Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  


In January 2002, the Court vacated that part of the Board's 
September 2000 decision pertaining to the issue of 
entitlement to service connection for PTSD, citing VCAA.  The 
isssue has been returned to the Board for further appellate 
review consistent with the Order.  

In a June 1994 Form 21-4138, the veteran raised the issue of 
entitlement to service connection for skin lesions/acne.  In 
correspondence received in September 2000 he raised the issue 
of service connection for rhinitis and/or undiagnosed 
illness. These issues are referred to the RO for the 
appropriate action.  

During the pendency of this appeal, in September 2000, the 
veteran revoked the power of attorney given to the Disabled 
American Veterans.  

In connection with his appeal, was afforded a hearing before 
a hearing officer at the RO in April 2000.  In addition, the 
veteran testified before the undersigned member of the Board 
in Washington, D.C. via videoconference in April 1999.  A 
transcript of each of the hearings has been associated with 
the claims file.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss, cluster headaches, and memory loss by rating decision 
date in January 1999.  The veteran was notified of the rating 
decision by letter dated February 11, 1999.  

2.  The veteran filed a notice of disagreement on March 19, 
1999 (VA Form 21-4138) in response to a January 1999 rating 
decision that denied service connection for bilateral hearing 
loss, cluster headaches, and memory loss. 

3.  A statement of the case concerning the issues of 
entitlement to service connection for bilateral hearing loss, 
cluster headaches, and memory loss, was issued on January 26, 
2000 and the veteran was informed that he must respond within 
60 days to perfect his appeal.

4.  The record contains no documents filed within 60 days 
after the issuance of the January 26, 2000 statement of the 
case or within the remaining one-year period following 
notification of the January 1999 rating decision in which the 
veteran or his representative alleged specific error of law 
or fact concerning the denial of his claim for entitlement to 
service connection for bilateral hearing loss, cluster 
headaches, and memory loss. 

5.  The veteran does not have PTSD based upon an inservice 
stressor.  

6.  Competent evidence of dysthymic disorder, major 
depression, and anxiety disorder attributable to service has 
not been presented.  

7.  The veteran has a current diagnosis of a personality 
disorder.

8.  The veteran was not in combat.  


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely substantive appeal as 
to the January 1999 rating decision denying entitlement to 
service connection for bilateral hearing loss, cluster 
headaches, and memory loss.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2001).

2.  An acquired psychiatric disorder, to include PTSD, 
dysthymic disorder, major depression, and anxiety disorder, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f), 3.306 (2001).  

3.  A personality disorder is not a disease within the 
meaning of applicable legislation for compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the November 1996 and January 1999 rating decisions, and June 
1999 Board remand, of the reasons and bases for the denial of 
his claims.  He was further notified of this information in 
the March 1997 statement of the case and the January 1999, 
January 2000, April 2000, supplemental statements of the 
case, as well as the September Board decision.  The Board 
concludes that the discussions in the November 1996 and 
January 1999 rating decisions and in the statement and 
supplemental statements of the case, as well as the Board 
decision, which were all sent to the veteran, informed him of 
the information and evidence needed to substantiate the 
claims.  In addition, by letters dated in April 1999 and 
January 2000, the veteran was advised of the procedures by 
which to submit additional evidence.  These actions satisfied 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The Board 
notes that the service department  has certified that records 
pertaining to his unit's operations in the Persian Gulf were 
unavailable.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The Board also 
notes that the veteran was afforded an opportunity to present 
evidence and argument in support of his claim, and did so 
before the undersigned member of the Board in April 1999 and 
before the RO in May 1999.  Additional evidence was submitted 
following the hearings.  The actions of the Board member at 
the hearing complied with 38 C.F.R. § 3.103 (2001) and VCAA.  
There are VA examinations and opinions of record, as well as 
private opinions, to include VA outpatient treatment records.  
38 C.F.R. § 3.326(b).  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Bilateral hearing loss, cluster headaches, and memory loss

The initial question that must be answered is whether the 
veteran has perfected his appeal as to the issues of 
entitlement to service connection for bilateral hearing loss, 
cluster headaches, and memory loss.  38 U.S.C.A. § 7104.  
Specifically, it must be determined whether the veteran filed 
a timely substantive appeal with regard to his claims.

After an appellant receives the statement of the case (SOC), 
he or she must file a formal appeal within "sixty days from 
the date the [SOC] is mailed," 38 U.S.C.A. § 7105(d)(3) (West 
1991 & Supp. 2001), or within the remainder of the one-year 
period from the date the notification of the RO decision was 
mailed, whichever period ends later.  38 C.F.R. § 20.302(b) 
(2001); Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992) (where claimant did 
not perfect appeal by timely filing substantive appeal, RO 
rating decision became final).  By regulation, this formal 
appeal must consist of either a VA Form 9, or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2001).

The formal appeal permits the appellant to consider the 
reasons for an adverse RO determination, as explained in the 
SOC, and to formulate and present "specific arguments 
relating to errors of fact or law" made by the RO.  Id.; see 
38 U.S.C.A. § 7105(d)(3), Roy v. Brown, 5 Vet. App. at 555 
(1993).  The time period may be extended for a reasonable 
period on request for good cause shown.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991 & Supp. 2001).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior SSOC.  The Board will construe such argument in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board may dismiss any appeal 
which fails to 

allege specific error of fact or law in the determination or 
determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in an SOC or SSOC, which is not specifically contested.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202 (2001).

In a January 1999 rating decision, the RO denied service 
connection for bilateral hearing loss, cluster headaches, and 
memory loss.  In February 1999, the veteran was notified of 
the rating decision.  The veteran filed a notice of 
disagreement as to these issues in March 1999.  

In June 1999, the Board remanded the issues of entitlement to 
service connection or bilateral hearing loss, cluster 
headaches, and memory loss to the RO for issuance of a 
statement of the case.  On January 18, 2000 the RO issued a 
statement of the case on the issues of service connection for 
bilateral hearing loss, cluster headaches, and memory loss.  
The record reflects that a VA Form 9 accompanied the 
statement of the case and the veteran was advised to complete 
the VA Form 9 to perfect his formal appeal.  The next 
communication from the veteran or his representative was at 
the April 6, 2000 hearing.  Neither, the testimony at the 
hearing nor any other documents pertaining to these issues, 
to include a July 2000 statement from the representative, was 
provided within sixty days of the issuance of the statement 
of the case, or within a year of the February 11, 1999 notice 
of the relevant rating decision.

On September 5, 2000, the Board remanded the issues of 
entitlement to service connection for bilateral hearing loss, 
cluster headaches, and memory loss for argument and/or a 
personal hearing on the question of the timeliness of the 
veteran's substantive appeal.  The veteran was advised that 
he had 60 days from the date the Remand was mailed to present 
argument or to request a hearing to present oral argument of 
the question of the timeliness of the substantive appeal.  




In a letter received on September 13, 2000, the veteran 
indicated 
that he was seeking service connection for, inter alia, 
headaches, memory loss, and hearing loss.  He related that he 
had submitted sufficient medical evidence to substantiae his 
claim.  

In this case, the veteran did not file a timely appeal, nor 
did he file a timely request for an extension, for the issues 
of service connection for bilateral hearing loss, cluster 
headaches, or memory loss.  The formality of perfecting an 
appeal to the Board is part of a clear and unambiguous 
statutory and regulatory scheme that requires the filing of 
both a notice of disagreement and a formal appeal.  Roy v. 
Brown, 5 Vet. App. 554 (1993).  Appellate review of an RO 
decision is initiated by a notice of disagreement and 
"completed by a substantive appeal after a statement of the 
case is furnished. . . ." 38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (2001).

The Board finds that no substantive appeal has been timely 
filed with respect to the issues of entitlement to service 
connection for bilateral hearing loss, cluster headaches, and 
memory loss.  Accordingly, the Board lacks jurisdiction 
regarding the aforesaid issues.  The claims with respect to 
entitlement to service connection for bilateral hearing loss, 
cluster headaches, and memory loss are dismissed.

In reaching this decision the Board acknowledges that the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), fundamentally changes the 
nature of VA's duty to inform and assist claimants with their 
claims.  The VCAA did not, however, modify or change the 
statutory standards governing the Board's jurisdiction.  As 
such, the VCAA has no application to the facts of this case.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (holding 
that the VCAA had no application to matters of purely 
statutory interpretation).



II.  PTSD

Factual Background

Service medical records are negative for a diagnosis of an 
acquired psychiatric disorder.  The March 1985 service 
entrance examination report shows that psychiatric evaluation 
was normal.  On the accompanying medical history, the veteran 
denied having or having had frequent trouble sleeping, 
depression or excessive worry, and nervous trouble of any 
sort.  The June 1989 report of separation examination shows 
psychiatric examination was normal.  His neuropsychiatric 
status was assigned a physical profile of "1."  On the 
accompanying medical history he denied having or having had 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  On a July 1991 report of 
medical history, he denied having or having had frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  An October 1991 release from active 
duty report of examination shows that psychiatric evaluation 
was normal.  Defects and diagnoses were listed as "none."  
On the accompanying medical history, he denied having or 
having had frequent trouble sleeping, depression or excessive 
worry, and nervous trouble of any sort.  

In his March 1996 claim, the veteran indicated that he had 
PTSD as a result of service in the Persian Gulf.  

On a PTSD questionnaire, the veteran reported that the 
inservice stressor occurred between July and November 1991, 
while he was assigned to the 88th Battalion.  He indicated he 
had made a sudden request for a change in MOS (military 
occupational specialty), had depression, panic attacks 
anxiety, and had increased use of leave because he felt 
helpless, and had been antisocial.  

VA outpatient treatment records, dated from December 1995 to 
April 1996 show complaints of feeling depressed, sluggish, 
and anxious.  A VA hospital record, dated in December 1995 
reveal a diagnosis of PTSD.  

A January 1996 health certificate associated with FMLA 
(Family Medical Leave Act), shows a diagnosis of PTSD.  The 
onset was noted to have been on December 19, 1995.  

In a VA Form 9, received in November 1997, the veteran 
reported that he had PTSD.  He stated that, "I was involved 
in a war zone and the battle is not over!"  

On a VA Persian Gulf Illness examination report, dated in 
August 1998, the veteran reported feeling continuously 
stressed during service in the Gulf, and especially disturbed 
by the plight of refugee children that he had come across in 
Kuwait.  The report of examination notes that he described 
persisting PTSD symptoms, to include preoccupation with Gulf 
experiences, irritability, and easy agitation.  He reported 
that he was hypervigilant and had nightmares.  The diagnoses 
were:

		Axis I:		PTSD, chronic, mild
		Axis II:	No diagnosis
		Axis III:	Asthma, cluster headaches, history of 
skin rashes

On VA neuropsychological evaluation in October 1998, the 
veteran reported having been involved in the transporting, 
cleaning, and storing of equipment, and disposing of damaged 
equipment and materials.  He stated that he was not directly 
involved in combat, but that he had observed a number of 
disturbing sights, including the remains of a co-worker who 
had been killed by a mine.  He reported having been exposed 
to a significant amount of smoke during service in the 
Persian Gulf.  In assessing the test results, the examiner 
stated that the scores suggested a tendency to over-report 
problems and symptoms of distress for attention or secondary 
gain, but that his score did suggest that he felt overwhelmed 
and was seeking assistance.  His coping skills were noted to 
appear inadequate for dealing with difficulties he 
experienced and his self-esteem was described as probably 
fragile.  The examiner stated that his score indicated that 
he was struggling with acute feelings of depression and 
anxiety, accompanied by somatic complaints and cognitive 
difficulties.  In summary, the examiner stated that the 
veteran's personality testing indicated that he was 
experiencing significant emotional problems which appeared to 
be directly related to his somatic complaints and cognitive 
difficulties.  The deficits observed during 
neuropsychological testing were noted to probably be best 
accounted for by emotional factors.  

In correspondence received in October 1998, the veteran 
reported that he served in Saudi Arabia as a "51 worker in 
the 88th S & S BN."  He stated that an S & S Battalion did 
not have a medical supply specialist.  

At videoconference before the undersigned member of the Board 
in April 1999, the veteran testified that he did not engage 
in combat.  Transcript at 3 (April 1999).  He stated that he 
had never experienced seeing the death of fellow military 
personnel.  Id.  He stated that during service in September 
1991, he was scouting in the desert with his platoon, when he 
and two others, one named Germany, became lost and were 
stranded in the desert for about a 24-hour period with no 
food or extra water.  Id. at 3-5.  He testified that on 
another occasion in October 1991, one of the soldiers in his 
battalion had had the back of his head blown off as result of 
a land mine explosion.  He stated that he did not see the 
soldier run into the land mine, but did see him afterwards 
when his head was exposed.  Id. at 5-7.  He indicated that he 
feared for his life, wondering if it might be him the next 
time.  Id. at 7.  The veteran testified that he had dreams 
associated with his main duties, which included salvaging 
and/or burning of equipment as part of a clean up after there 
had been action.  Id. at 8.  He testified that bodies 
scattered about the clean up site were burned along with 
everything else.  Id. at 9.  He stated that his unit had 
burned bodies at about every 2 out 10 clean up sites.  

In association with correspondence received in June 1999, the 
veteran submitted a certification from his private care 
health provider related to the Family Medical Leave Act.  The 
report notes that the veteran had PTSD secondary to Gulf War 
service.  In addition, an accompanying "buddy statement" 
reflects that J. D. served alongside the veteran.  J. D. 
stated that the 88th S & S Battalion was a specialized unit 
and he had served with the veteran in a combat zone and/or a 
hostile environment.  He stated that clean up details exposed 
the men to mines, bombs, smoke and fires.  He reported that 
on one occasion, the Battalion was sent on a 3-day "clean 
sweep," in which they were exposed to human remains.  The 
veteran stated that he had seen all sorts of items in the 
fires and dumpsites, including 'bones.'  

On VA examination in August 1999, the veteran reported that 
he had been sent to the Persian Gulf several months after the 
end of the Persian Gulf War and assigned to clean up duty.  
He reported that he had been exposed to many burning bodies.  
The report of examination notes that when asked for details, 
he had to admit that he saw a few bones from graveyards, 
twice.  The examiner noted the veteran's description of a 
horrible scene in which someone had had his head blown open 
by a mine.  The report notes that the veteran had reported 
this incident in many places in the C-file, but that it 
actually turned out to be someone with a gauze patch on the 
back of his head, talking and alert, and likely no more 
potentially traumatic than many scenes in the hospitals where 
he had worked.  The report notes that the veteran reported 
having been on very dangerous patrols.  The examiner stated 
that this was considered to be very unlikely since he served 
in Persian Gulf after the war had ended.  The veteran 
complained of being lost for a day but they were never 
actually injured or in danger of death.  The report notes his 
complaints of the intense heat of the desert, being made to 
perform menial labor when he was a sergeant, feeling as 
though he could not breath in the heat and smoke from their 
own fires and those of the burning oil wells, and not having 
ammunition, even though hostilities were long over and that 
he never left American controlled areas.  

The examiner stated that he disagreed with all prior reports.  
He noted that as far as he could ascertain no one had 
previously bothered to gather details on the alleged 
traumatic events.  The report of examination notes that the 
veteran seemed very contrived and became sullen and glared 
when asked about questions relating to the inservice 
traumatic events.  In summary, the examiner stated that he 
did not believe any of the reported experience met the DSM 
criteria for being potentially traumatizing, although several 
can be anxiety producing.  The examiner opined that the 
veteran was suffering from personality disorder that was 
exacerbated by moderately stressful events and by events that 
the veteran considered to be blows to his self-esteem.  He 
stated that therefore, the veteran could not have PTSD.  The 
diagnoses were as follows:

		Axis I:		Dysthymic disorder
Axis II:	Personality disorder not otherwise 
specified (NOS) with immature and 
histrionic features (primary diagnosis)
Axis V:	GAF - 55:  Moderate psychological 
symptoms

Of record is a copy of the 1999 Gulf War Review, dated in 
June 1999.  

In July 1999, the RO requested verification of the veteran's 
claimed inservice stressor in association with a soldier 
named, "Germany" from the United States Armed Services 
Center for Research of Unit Records (USASCRUR).  The RO 
provided the veteran's description of the alleged event.  The 
RO also provided information pertaining to the fellow 
serviceman who allegedly served alongside the veteran during 
the alleged stressors, to include assignment to the 88th S & 
S Battalion "ARCENT SWA."  The letter indicates that copies 
of the veteran's DD Forms 214 and 215 had also been provided.  
Later that month, USASCRUR advised that the veteran did 
appear on the personnel database portion of the Department of 
Defense (DOD) Persian Gulf War Registry.  The letter notes 
that the PTSD unit could verify only specific combat 
incidents as recalled by the veteran.  The letter states that 
in order to conduct meaningful research, the veteran must 
provide the 'who, what, where, and when' of each stressor. 

In an additional response, USASCRUR reported that it was 
unable to locate any operation records for the 88th Supply 
and Service Battalion (88th S & S Bn) for 1991. 

VA outpatient treatment records, dated from June 1996 to 
November 1999 show various diagnoses, to include generalized 
anxiety disorder, major depression, and PTSD.  In a May 1999 
record of treatment record, the assessments were PTSD, 
prolonged, severe.  In a July 1999 treatment record, the 
examiner stated that the note was written in support of the 
veteran's request for a medical leave of absence for a period 
of one year.  The physician sated that the veteran was 
suffering from PTSD secondary to his military service in the 
Persian Gulf War.  An August 1999, record of treatment notes 
that the veteran reported to complete his C & P examination.  
The examiner noted that he was superficially cooperative at 
first, seemed to have a selective memory, and when pushed for 
details of his Persian Gulf experiences, he became visibly 
sullen.  The examiner stated that he lacked credible 
experiences which met DSM criteria for being potentially 
traumatic.  The examiner stated that, therefore, he could not 
have PTSD.  The record notes that he was diagnosed with 
anxiety disorder not otherwise specified and major 
depression.  The examiner stated that he may have an 
underlying personality disorder, as well.  

By letter dated in February 2000, the veteran's private 
physician, A. S., M.D., stated that the veteran was first 
seen in October 1999.  He noted the veteran's report of 
nightmares related to being unable to breathe or see as he 
stood in the vicinity of fires.  The veteran stated that 
during service he burned equipment and other things for 10-12 
hours per day, getting little sleep.  He stated that it was 
disturbing to him not to be informed of the purpose of the 
burning.  He reported that the heat of the fire was 
appalling, as was the heat of the desert.  The letter notes 
his report that he would become anxious as it became 
difficult to breathe, and as a result, began having asthma 
attacks and severe coughing spells, and subsequently began 
having diarrhea, muscle spasms in the chest, and nightmares 
of perishing in the fire.  Dr. A. S. related that the 
veteran's history had been consistent.  He stated that there 
was no evidence of the veteran being manipulative in telling 
his story and that, in fact, the opposite was true.  The 
letter notes that the veteran had been reluctant to relate 
his symptoms or seek support.  Dr. A. S. stated that mostly, 
the veteran had felt criticized for not 'being a better 
soldier.'  He concluded that the diagnosis met all criteria 
for PTSD.  

At his hearing before the RO in April 2000, the veteran 
testified that inservice stressors included burning things in 
the desert, having seen human bodies or skeletons at the dump 
site and old bones in the desert.  Transcript at 15-16 (April 
2000).  He stated that his unit picked up and dumped bones at 
various dumpsites on at least three occasions.  Id. at 16.  
He indicated that his unit had left him and another soldier 
from Germany in the desert after their vehicle had broken 
down to go on to a mission.  Id.  He stated that he was left 
in the desert for at least 14 hours, with some water, no 
weapon and a hum-vee with a flat tire.  Id.  16-17.  He 
stated that while he was in the desert he was anxious and 
distraught.  He testified that he was told to find his way 
back.  Id. at 17.  He stated that one could only go so far or 
so fast in the hum-vee since it had a flat tire.  Id.  He 
indicated that for the first 30 minutes after having been 
left in the desert he thought he might not make it back.  Id.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2001); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2001).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis
PTSD

In this case, the record establishes a current diagnosis of 
PTSD and a medical nexus opinion linking such to the 
veteran's reported inability to breathe as he stood of the 
vicinity of fires in which, inter alia, human remains were 
being burned.  38 C.F.R. § 3.304(f).  Therefore, the claim 
for service connection for PTSD in this appeal must be 
decided based upon the question of whether the in-service 
stressor reported by the veteran and relied upon by the 
competent medical professional diagnosing PTSD occurred, as 
substantiated by credible supporting evidence.  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.  
The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), noted 
that the evidence necessary to establish the existence of a 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304 (2001).  In other words, a veteran's bare assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  If the 
determination of combat status is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding claimed stressor must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98 (emphasis added).

The veteran has not been awarded any combat awards and his 
service records do not indicate combat service.  The veteran 
is not a combat veteran and the provisions of 38 U.S.C.A. § 
1154 (West 1991 & Supp. 2001) do not apply.  The Board notes 
that while the veteran has asserted that he was in a combat 
zone during service in the Persian Gulf, this account is 
inherently incredible, since his DD214 shows that he was 
initially sent to the Persian Gulf in July 1991, months after 
the April 1991 cease fire took effect.  We also note the 
veteran's admission at the April 1999 hearing that he was not 
involved in combat, as well as his subsequent statements to 
the effect that he was not in combat, on VA examination in 
October 1998 and August 1999.  Thus, his allegations of 
combat service/stressors are not accepted.  Instead, the 
veteran's claimed stressors do not involve combat.  

The veteran had two periods of active duty.  He alleges his 
post-traumatic stress disorder stems from the second period 
of active duty in support of the Persian Gulf War.  At the 
conclusion of his first period of service, a June 1989 
separation examination indicated a normal psychiatric 
evaluation.

The Court's holding in Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996), established, as a matter of law, that "if the 
claimed stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, in 
Moreau v. Brown, 9 Vet. App. 389 (1996), the Court held that 
the fact that a medical opinion was provided relating PTSD to 
events the veteran described in service could not constitute 
"credible supporting evidence" of the existence of the 
claimed noncombat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126.  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  The Court further found that where 
there was "undisputed, unequivocal" diagnoses of PTSD of 
record, and the Board did not make a finding that the reports 
were incomplete, the adequacy of the stressor had to be 
presumed as a matter of law.  In West v. Brown, 7 Vet. App. 
70 (1994), the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.

In response to requests, the service department has advised 
VA that in order to be researched, incidents must have been 
reported and documented at the time of occurrence, and, the 
veteran must provide adequate information as to the who, 
what, where and when of each stressor.  The veteran in this 
case did not identify specific facts such as the full name or 
social security number of the soldier or soldiers he 
associated with the claimed stressor(s).  While he did 
provide a first name of a soldier who was allegedly stranded 
in the desert with him and an approximate date, absent more, 
the incident is not verifiable. 

The veteran has not submitted, and no official agency has 
provided, evidence of a soldier named and/or from 
"Germany," stationed in Kuwait or Saudi Arabia, who was 
stranded in the desert with the veteran in September 1991.  
The Board notes that the buddy statement corroborated the 
veteran's assertion of exposure to smoke, fire and human 
remains, but there is no indication that this individual is 
competent to attribute PTSD to this exposure, nor does he 
attempt to.  The service department was unable to locate any 
operational records for the 88th Supply and Service Battalion 
(88th S & S Bn) for 1991.  There is no other credible 
supporting evidence of these stressors.  

Here, the Board again emphasizes efforts made by RO personnel 
to obtain records that may corroborate his report of an 
incident.  The RO has been unsuccessful in obtaining 
information relevant to the claimed incident.  The veteran 
himself has offered his own statements and testimony in 
support of the alleged stressful events, to include notation 
of such experiences as recorded by medical professionals in 
association with his claim for compensation.  A noncombat 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence that the 
claimed stressors actually occurred.  Cohen v. Brown, supra 
at 20 (citing Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  
The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

In addition, the Board notes that the veteran has reported 
more than one stressor.  One of the claimed stressors is 
essentially that while on a scouting mission with his unit, 
he and another soldier were stranded in the desert for a 24-
hour period.  The Board finds the veteran's account of the 
inservice stressor not to be credible.  In testimony before 
the undersigned member of the Board in April 1999, he 
indicated that he and another soldier had become lost in the 
desert.  In later testimony before the RO, he described an 
incident wherein he and another soldier were stranded in the 
desert for about a 14-hour period, with some water, no 
weapon, and a humvee with a flat tire.  He related that this 
incident caused him to fear for his safety for the first 30 
minutes, and that he had other anxiety related symptoms.  On 
VA examination in August 1999, he reported that he had been 
lost for about one day during service in the Persian Gulf, 
but that he was never actually injured or in danger of death.  
His report of this stressor has not been consistent.  In 
fact, the Board notes that the August 1999 examiner stated 
that the veteran's account of having been on dangerous patrol 
duty was very unlikely.  In addition, there is no medical 
opinion linking a current diagnosis of PTSD to this reported 
stressor, or to his claim of having witnessed the plight of 
refugee children.  The Board finds that the inconsistencies 
pertaining to having been stranded in the desert render the 
veteran's report of the stressor not credible, and therefore, 
it is afforded little probative value.

As to other claimed stressors, at the April 1999 Board 
hearing, he described a soldier with a head wound as a result 
of a mine explosion, that exposed the back of his head.  
After probing by the VA examiner in August 1999, it was 
revealed that the soldier with the head wound actually had a 
gauze patch on the back of his head and was alert and talking 
at the time the veteran saw him.  In addition, the veteran 
has given various accounts of having seen human remains.  For 
example, on one occasion, in October 1998 he reported having 
witnessed the remains of a co-worker who had been killed by a 
mine.  At the Board hearing in April 1999, he testified that 
he had never witnessed the death of fellow military 
personnel.  He also reported that his unit burned bodies at 
approximately 2 out of every 10 clean up sites visited.  In 
August 1999, he stated that he saw a few bones from a 
graveyard on two occasions.  Before the RO he testified that 
he had to dump bones three times.  His report of stressors 
has not been consistent.  These inconsistencies render his 
report of stressors not credible, and therefore, are afforded 
little probative value. 

As noted, the buddy statement corroborated the veteran's 
assertion of exposure to smoke, fire and human remains, but 
there is no indication that this individual is competent to 
attribute PTSD to this exposure.  In this case, there is a 
clear conflict in the evidence and a dispute by the medical 
professional regarding the proper diagnosis.  The record 
contains positive evidence that must be evaluated.  It is 
uncontested that in August 1998, a VA examination resulted in 
a diagnosis of PTSD.  In June 1999, a VA provider indicated a 
diagnosis of PTSD due to the Gulf War.  The Board does not 
question the competence of the examiners to enter the 
diagnoses.  However, we remain under an obligation to assess 
the value of the evidence.  

The evaluation submitted by Dr. A. S. supports the veteran's 
claim in that it indicated that he met the criteria for PTSD 
and attributed it to his service.  This examiner did not find 
the veteran to be manipulative.  The Board notes however, 
that there is no evidence that this examiner reviewed any 
other evidence contained in the claims folder, and his 
conclusions were based entirely on the veteran's reported 
stressors.  A diagnosis of PTSD based solely on information 
provided by this veteran is afforded less probative value in 
the Board's consideration of this claim since we find that he 
is not credible.  

Our review reflects that the value of the positive evidence 
was attacked by the August 1999 examiner.  Since the August 
1999 VA examiner indicated that he had an opportunity to 
review the entire claims file, his opinion is accorded 
significant probative weight.  He concluded that the veteran 
did not have PTSD, and that none of his stressors met the DSM 
criteria.  In the later report, the examiner specifically 
disagreed with all prior reports and commented that no one 
had bothered to get details of the alleged traumatic events.  
He further established that the reported experiences did not 
meet the DSM criteria for being potentially traumatizing, 
although they could be anxiety producing.  Although there is 
significant case law regarding 38 U.S.C.A. § 1154(b), the 
Board notes that 38 U.S.C.A. § 1154(a) also exists.  We 
believe that exposure to heat, fire and burning of equipment 
is consistent with the nature and circumstances of this 
veteran's service.  38 U.S.C.A. § 1154(a).  We are also aware 
that the stressors related by Dr. A. S. are remarkably 
different in their totality than the totality of the prior 
reported stressors.  

Dr. A. S. noted the veteran's assignment to burn equipment, 
perform duty for 10-12 hours with little sleep, the heat of 
fire and the effect on him.  The prior reports by the veteran 
of seeing bodies, wounded individuals, bones and of being 
lost in the desert were absent.  Based on this revised 
history of events, the examiner noted that he did not find 
the veteran to be manipulative.  However, as noted above, the 
veteran has varied his reports and such variations disclose 
that he is not a credible historian, despite the opinion of 
Dr. A. S.  Regardless, we are left with a medical opinion 
from Dr. A. S. that the veteran has PTSD based on the 
veteran's placement in the Gulf, burning equipment and other 
things, performing duty and exposure to heat and fire.  The 
same "stressors" and additional stressors were considered by 
the VA examiner in August 1999.  That examiner reached a 
different conclusion regarding the veteran's behavior 
(sullen, glared, contrived) and concluded that the reported 
experiences did not meet the DSM criteria.  The VA examiner 
further supported his conclusions with test data, which were 
considered essentially invalid.  Although we accept the 
report of Dr. A. S. as establishing that the veteran has a 
diagnosis of PTSD, there is no indication that testing was 
provided and the statement by Dr. A. S. to the effect that 
the veteran's history had been consistent, is in conflict 
with the actual record, to include contemporaneous evidence.  
The most probative evidence, that is, that the veteran does 
not have PTSD attributable to credible inservice stressors, 
outweighs the less probative opinions that support his claim.  
In Wensch v. Principi, 15 Vet. App. 362, 367 (2001), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that it is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Therefore the claim is denied.  

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies; the preponderance of the evidence is 
against the claim of service connection for PTSD and the 
veteran's claim is denied.  38 C.F.R. § 3.304(f).


Dysthymic disorder/major depression/anxiety disorder

In regard to other acquired psychiatric disorders, to include 
dysthymic disorder, anxiety disorder, and depression, there 
is no competent evidence that such were incurred in or 
aggravated by service.  Service medical records are negative 
for a diagnosis of an acquired psychiatric disorder.  While 
the veteran has related such to service, it has not been 
shown that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required.  The Board notes that that his military occupation 
special is listed as medical supply specialist.  The Board 
also notes that the veteran denied that this was MOS.  In any 
case, he is not shown to be qualified to diagnose psychiatric 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board notes that while the August 1999 examiner opined 
that the veteran's reported stressors could be anxiety 
producing, the opinion was based on the assumption that the 
claimed stressors actually occurred. 

The Board has considered that the August 1999 VA examiner 
indicated that the traumatic events alleged in service could 
be anxiety-producing and that he made an interim diagnosis of 
anxiety disorder.  His opinion is based on the veteran's 
reported history.  A determination of credibility is based on 
the totality of the evidence, and made on a case-by-case 
basis.  In making a determination in this case, the Board has 
considered the records, the consistency and inconsistencies 
contained in the records, as well as the undersigned Board 
members observations at the hearing.  The veteran's 
statements are unsupported by the record and marked by 
inconsistencies.  Thus, the Board finds that examiner's 
opinion is based on inaccurate factual premises, and a 
medical opinion based on an inaccurate factual premise has 
little probative value.  Lee v. Brown, 10 Vet. App. 336 
(1997); Reonal v. Brown, 5 Vet. App. 458 (1993).  

Personality Disorder

A primary diagnosis of a personality disorder exacerbated by 
moderately stressful events was entered by the VA examiner.  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c); 
4.9 (2001).  


ORDER

A timely substantive appeal regarding the issues of 
entitlement to a service connection for bilateral hearing 
loss, cluster headaches, and memory loss was not filed, and 
the claim is dismissed for lack of jurisdiction.

Service connection for an acquired psychiatric disorder to 
include PTSD, dysthymic disorder, major depression, and 
anxiety disorder, is denied.  

Service connection for a personality disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


